DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         TAMMY DESNOYERS,
                             Appellant,

                                       v.

                          KAYLA HOINVILLE,
                              Appellee.

                               No. 4D19-550

                           [January 16, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael G. Kaplan, Judge; L.T. Case No. DVCE-18-
006536 (59).

  David M. Scott of Florida Family Law Clinic, LLC, Fort Lauderdale, for
appellant.

   No appearance filed for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., MAY and GERBER, JJ., concur.

                           *           *         *

   Not final until disposition of timely filed motion for rehearing.